Braley, J.
The decree dismissing the libel before the expira^ tian of twenty days after notice of the decision had been received in which the libellant had the right to file and prosecute exceptions to the judge’s ruling, must be taken as having no greater effect than an order for a decree, and not as a final decree from which an appeal would lie to this court for errors of law apparent on the record. Prescott v. Prescott, 175 Mass. 64. Tyndale v. Stanwood, 186 Mass. 59, 63. McCusker v. Geiger, 195 Mass. 46. Bartlett v. Slater, 211 Mass. 334. Harvey v. Bross, 216 Mass. 57. Weil v. Boston Elevated Railway, 216 Mass. 545, 546. R. L. c. 173, § 106, as amended by Sts. 1906, c. 342, § 2; 1911, c. 212. But if the appeal cannot be entertained, the case is properly before us on the report. Lee v. Blodget, 214 Mass. 374, 378.
The material allegations of the libel are, that the libellee not only has been wholly regardless of her marriage obligations, and "without cause has refused to have marital intercourse with the libellant and to bear children, but that she entered into the contract of marriage fraudulently intending not to perform her marriage vows, and that the libellant was misled and induced to marry her by the deception practised upon him. Reynolds v. Reynolds, 3 Allen, 605. Donovan v. Donovan, 9 Allen, 140. It is settled by Cowles v. Cowles, 112 Mass. 298, that a wife’s utter denial of sexual intercourse “does not go to the original validity of the marriage, and affords no ground for” a divorce from the bonds of matrimony or for a decree of nullity. See Dickinson v. *586Dickinson, [1913] P. 198; Napier v. Napier, 84 L. J. (N. S.) 177. But in Anders v. Anders, 224 Mass. 438, it was held that where a woman went through a marriage ceremony secretly intending to leave her husband immediately thereafter and not to see him again as well as “to secure a right to bear the name of a married woman and in that way to hide the shame of having had an illegitimate child,” and carried out her purpose, the husband who had acted in good faith and had been deceived was entitled to a decree of nullity. It was a question of fact whether the material allegations of the libel had been sustained.
The judge found that the libellee was not impotent and no valid ' reason appeared for her refusal of intercourse after six months from the date of the marriage had expired; a period of abstinence mutually agreed upon by the parties before marriage. This finding and his further findings, "that the libellee did not marry the libellant intending never to have sexual intercourse with him,” and “I am unable to find . . . that the parties have never had intercourse,” are conclusive in favor of the libellee. Barron v. International Trust Co. 184 Mass. 440, 443. American Malting Co. v. Souther Brewing Co. 194 Mass. 89.
The entry must be appeal dismissed; order dismissing libel to stand.

So ordered.